FILED
                             NOT FOR PUBLICATION                            AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GURSANT SINGH GREWAL,                            No. 08-74341

               Petitioner,                       Agency No. A075-308-908

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Gursant Singh Grewal, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Grewal’s motion to reopen

as time-barred where the motion was filed over four years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Grewal failed to present sufficient

evidence of changed circumstances in India to qualify for an exception to the time

limit, see 8 C.F.R. § 1003.2(c)(3) (ii); see also Toufighi, 538 F.3d at 996-97.

      We reject Grewal’s contention that the BIA did not adequately examine his

evidence because he has not overcome the presumption that the BIA reviewed the

record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We also

reject Grewal’s contention that the BIA applied the wrong legal standard.

      To the extent Grewal challenges the agency’s underlying adverse credibility

determination, we decline to consider the contentions because the court previously

rejected them in Grewal v. Ashcroft, 120 Fed. Appx. 140 (9th Cir. 2005). See

Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (explaining under the “law

of the case doctrine,” one panel of an appellate court will not reconsider questions

which another panel has decided on a prior appeal in the same case).

      PETITION FOR REVIEW DENIED.




                                          2                                       08-74341